Case 2:20-cv-00180-JLB-MRM Document 24 Filed 05/18/20 Page 1 of 4 PageID 204




                   IN THE UNITED STATES DISTRICT COURT FOR THE
                           MIDDLE DISTRICT OF FLORIDA
                               FORT MYERS DIVISION

   LINDA FAIRSTEIN,                               Case No.: 2:20-CV-00180-TPB-NPM

                   Plaintiff,

           v.

   NETFLIX, INC., AVA DUVERNAY,
   and ATTICA LOCKE,

                   Defendants.

        MOTION TO ADMIT COUNSEL PRO HAC VICE, CONSENT TO
   DESIGNATION, AND REQUEST TO ELECTRONICALLY RECEIVE NOTICES
                       OF ELECTRONIC FILING

          Pursuant to Local Rule 2.02 of the United States District Court for the Middle

   District of Florida, the undersigned respectfully files this motion requesting the admission

   pro hac vice of Kiran Patel, Esq. of the Dentons law firm, 1221 Avenue of the Americas,

   New York, New York 10020, (212) 768-5392, for purposes of appearing as counsel for

   Defendants, NETFLIX, INC., AVA DUVERNAY, and ATTICA LOCKE, and pursuant

   to Section 2(B) of CM/ECF Administrative Procedures, to permit Kiran Patel to receive

   electronic filings in this case as follows:

          1.       Kiran Patel is not admitted to practice in the Middle District of Florida but

   is a member in good standing of the New York State Bar.

          2.       Movant, Kelley Geraghty Price, Esq., of the law firm of Dentons Cohen &

   Grigsby P.C., 9110 Strada Place, Suite 6200, Naples, Florida 34018, (239) 390-1913 is a

   member in good standing of The Florida Bar and the United States District Court for the

   Middle District of Florida, maintains an office in this State for the practice of law, and is


                                            Page 1 of 4
Case 2:20-cv-00180-JLB-MRM Document 24 Filed 05/18/20 Page 2 of 4 PageID 205




   authorized to file through the Court’s electronic filing system. Movant consents to be

   designated as the member of the Bar of this Court with whom opposing counsel may

   readily communicate regarding the conduct of this case, upon whom pleadings shall be

   served, who shall be required to electronically file all documents and things that may be

   filed and served electronically, and who shall be responsible for filing and serving

   documents in compliance with the CM/ECF Administrative Procedures.

          3.       Kiran Patel does not appear regularly in this Court to such a degree as to

   constitute the regular practice of law in the State of Florida.

          4.       Kiran Patel is familiar with the Local Rules and the Code of Professional

   Responsibility of this Court and agrees to abide by them, as well as other ethical

   limitations or requirements governing the professional behavior of members of the

   Florida Bar.

          5.       Kelley Geraghty Price, Esq. has been designated as local counsel for

   Defendants, upon whom all notices and papers may be served, and who will be

   responsible for the progress of the case, including trial, along with Kiran Patel.

          6.       Pursuant to Local Rule 2.02(a), Kelley Geraghty Price certifies that Kiran

   Patel has complied with the fee requirements of Local Rule 2.01(d) and will complete the

   e-filing registration.

          7.       Kiran Patel, by and through designated counsel and pursuant to Section

   2(B) of CM/ECF Administrative Procedures, hereby requests the Court to provide notice

   of electronic filings to Kiran Patel at the email address: kiran.patel@dentons.com.




                                            Page 2 of 4
Case 2:20-cv-00180-JLB-MRM Document 24 Filed 05/18/20 Page 3 of 4 PageID 206




          WHEREFORE, Kelley Geraghty Price, Esq. respectfully requests that an Order

   be entered permitting Kiran Patel, Esq. to appear before this Court as counsel for

   Defendants, NETFLIX, INC., AVA DUVERNAY, and ATTICA LOCKE, for all

   purposes relating to the proceedings in the above-styled case and directing the Clerk to

   provide notice of electronic filings to Kiran Patel.

          Dated this 18th day of May 2020.

                                         DENTONS COHEN & GRIGSBY P.C.

                                         /s/ Kelley Geraghty Price
                                         KELLEY GERAGHTY PRICE
                                         Florida Bar No. 889539
                                         Mercato – Suite 6200
                                         9110 Strada Place
                                         Naples, Florida 34108
                                         Telephone: (239) 390-1913
                                         Facsimile: (239) 390-1901
                                         E-mail:     kelley.price@dentons.com

                                         and

                                         DENTONS US LLP
                                         KIRAN PATEL (pro hac vice admission pending)
                                         1221 Avenue of the Americas
                                         New York, NY 10020
                                         Telephone: (212) 768-5392
                                         Email:     kiran.patel@dentons.com

                                         Attorneys for Defendants
                                         NETFLIX, INC., AVA DUVERNAY and ATTICA
                                         LOCKE




                                           Page 3 of 4
Case 2:20-cv-00180-JLB-MRM Document 24 Filed 05/18/20 Page 4 of 4 PageID 207




                                  CERTIFICATE OF SERVICE

       I HEREBY CERTIFY that on this 18th day of May, 2020, I caused the foregoing to be

electronically filed with the Clerk of the Court using the CM/ECF system, which will send

notification of such filing to all counsel of record.



                                               /s/ Kelley Geraghty Price


3346098.v1




                                             Page 4 of 4
